EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 21, 28, and 35 are allowed because the examiner was unable to find prior art that anticipates or renders obvious the following combination of limitations:
a configuration management database (CMDB) comprising a plurality of configuration items (CIs) corresponding to respective nodes of a data tree associated with the CMDB, wherein each node of the data tree is assigned a code different than an identifier of the node and a length of each code of each node is determined based on one or more constraints of the CMDB;
receiving a data operation, wherein the data operation utilizes at least one class path encoded as a respective code or a respective string of codes and that conveys a node path through the data tree to a respective node associated with the data operation; and 
executing the data operation against one or more CIs of the plurality of CIs using the at least one class path.
Claims 22-27, 29-34, and 26-40 are allowed by virtue of their dependency from claims 21, 28, and 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571)270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157